Notice of Pre-AIA  or AIA  Status
 	The present application 16/700,503, filed on 12/2/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20, are pending in this application.
Drawings
The Drawings filed on 12/2/2019 are acceptable for examination purpose.
Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed
Claims 1-10 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 11-17 are directed toward a system and have been reviewed
 	Claims 11-17 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0174-0177, fig 9 of the applicant’s specification referring to physical processor cores

Claim 18-20 is directed to non-transitory computer-readable medium comprising instructions that, when executed by one or more processors and have been reviewed, appear to be statutory as disclosed ¶ 0174-0180, fig 9 as claim says non-transitory.




















Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chiu US Pub.No. 2014/0379648 published Dec,2014 in view of Herbach, US Pub. No. 2008/0097998 published Apr,2008

As to claim 1,11,18 Chiu teaches a system which including  A method comprising (fig 1) 
 	“ receiving, via a data migration tool, a request to migrate a share on a server at a source environment to a content management system that is separate from the source environment (fig 1-2, 0025-0026 ,0041,0081, line 1-3 – Chiu teaches host server connected to various user devices via network including migrate the content to the user devices and thereby managing content including sharing among collaborators, particularly prior art of Chiu teaches web-based collaborating platform where individual users share data among collaborators, it is noted that Chiu specifically teaches sync-point backup functionality related to data migration is one of the migration tool function as detailed in 0081); “the share having a structure representing a hierarchy of each content item within the share” (fig 3A-3B,0048-0049-Chiu teaches multiple users sharing workspace in a cloud-based platform such as online or web-based collaboration as detailed in fig 3A, while Chiu specifically teaches hierarchical data structure of folders and files in the workspace sharing content such as shown in the workspace);
note: Chiu supports cloud-based system
 	 “identifying one or more first accounts at the source environment having a set of access permissions configured at the source environment for the share on the server” (fig 1, 0032 – Chiu teaches users collaboration online particularly users have access to 
 	 creating a copy of the share at the content management system, the copy of the share being created in association with the one or more second accounts on the content management system” (0045, 0049,0053 – Chiu teaches each user not only creates workspace, but also permission settings applicable to respective work items and/or files, further allows supporting various functions such as add, delete, modify user collaborators in the workspace sharing and/or delegating to other user accounts via user interface)
 	 “migrating, to the content management system,(fig 6B, 0149-Chiu teaches content migration management performing not only migrating the content, but also synchronizing the content for example file system monitoring),  the set of access permissions configured at the source environment for the share on the server” (0178 – Chiu teaches managing permission to access file system particularly defining access control list including permissions in a cloud network shared resources) .
	It is however, noted that Chiu does not disclose “mapping the one or more first accounts at the source environment to one or more second accounts at the content management system”, although Chiu teaches user access control list performed this function in verifying  granting permissions and sharing resources in a network environment (Chiu: 0178).  On the other hand, Herbach disclosed “mapping the one or 
	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine data files associated with multiple users defined by generated policy and access control of Herbach into managing transfers, synchronization, and migration of data in a cloud based platform of Chiu because both Chiu, Herbach teaches data transfer, synchronization of data supporting access control, sharing the data in a network environment (Chiu: fig 1, Abstract, 0033; Herbach:0054, 0056, fig 4, element 402), and both Chiu,Herbach teaches policy associated with the user accounts (Chiu: 0032-0033; Herbach: fig 4), and they both Chiu, Herbach are from the same field of endeavor.  Because both Chiu,Herbach teaches user access control list and user accounts, it would have been obvious to use mapping between user accounts while implementing the policies to secure the data files for provisional access, while updating the access permission level to assign each user, maintaining data file management with access control list  (Herbach: 0026-0027), thereby not only securing and sharing  data files access to multiple users, but also dynamically provision access to selected target users without 

As to claim 2,  Chiu disclosed “wherein identifying one or more first accounts at the source environment having the set of access permissions configured for the share on the server comprises” (0032 – Chiu teaches users creating access rights, access rights i.e permissions or rules in collaborative environment): 
 	“identifying the set of access permissions to the share configured at the source environment for the one or more first accounts” (0044, fig 2 – Chiu teaches each user associate with access permissions creating each users accounts) 

As to claim 3 Chiu disclosed “wherein migrating the set of access permissions to the content management system comprises (0025, 0032, 0080-0081):
 	“applying, to the copy of the share on the content management system, the second set of access permissions (0045, 0049,0053,0178), the second set of permissions being applied to the one or more second accounts at the content management system. 
 	On the other hand, Herbach disclosed “mapping the set of access permissions at the source environment to a second set of access permissions available at the content management system” (fig 5-6, 0016, access control list   or ACL mapping of target users permissions for assigning accounts for example individual users (0016)

As to claim 4, 13, Chiu disclosed wherein one or more of the set of access permissions at the source environment comprise one or more first types of access permissions implemented at the source environment and one or more of the second set of access permissions at the content management system (0033-0034 comprise one or more second types of access permissions implemented at the content management system”(0044,0049-0050),.

As to Claim 5, 14, Chiu disclosed “wherein the set of access permissions at the source environment to the second set of access permissions available at the content management system comprises (0025, 0032, 0080-0081): 
 	translating the one or more first types of access permissions implemented at the source environment to the one or more second types of access permissions implemented at the content management system(0050-0051).  On the other hand, Herbach disclosed “mapping access permissions” (0016,0026)

As to claim 6,15, Chiu disclosed “wherein migrating the set of access permissions configured at the source environment for the share on the server comprises (fig 6B, 0145, 0149):
 	identifying the set of access permissions to the share configured at the source environment for the one or more first accounts, wherein the set of access permissions comprises one or more access share permissions and one or more file system permissions (fig 1, 0032,0044 – Chiu teaches users collaboration online particularly 
 	“determining actual access privileges provided to the one or more first accounts by a combination of the one or more share permissions and the one or more file system permissions” (Chiu : 0032-0033 – access rights and permissions on workspace and work items); 
 	“converting the actual access privileges to a second set of access permissions implemented at the content management system” (0045-0046); and 
 	“applying the second set of access permissions to the copy of the share on the content management system, the second set of permissions being applied to the one or more second accounts at the content management system” (Chiu : 0040-0041, 0044).

As to claim 7, Chiu disclosed “wherein at least one of the one or more first accounts at the source environment comprises a group account, and wherein at least one of the one or more second accounts at the content management system is associated with a team of user accounts registered at the content management system” (0047,0053-0054).






As to claim 8,16, Chiu disclosed :
 	creating the copy of the share according to the structure associated with the share at the source environment” (0045, 0049,0053); and 
 	“storing a copy of one or more content items in the share within the copy of the share, the copy of the one or more content items in the share being stored according to the structure associated with the share at the source environment” (0041, 0049, 0054).

As to claim 9 Chiu disclosed : “wherein the one or more content items associated with the copy of one or more content items stored within the copy of the share comprise a subset of content items selected from the share via a user interface associated with the data migration tool, and wherein the copy of the share is created at the content management system as at least one of a namespace or a folder” (0054-0055).

As to claim 10,17,19 Chiu disclosed “wherein creating the copy of the share at the content management system and migrating the set of access permissions comprise (0045, 0049,0053) 
 	“creating a log of a migration of the share and set of access permissions from the source environment to the content management system” (0052-0053); 
 	“detecting an interruption of the migration of the share and the set of access permissions, the interruption causing a failure to complete the migration of the share and the set of access permissions” (0057,0068-0069); and 
 	“determining a point of interruption of the migration based on the log of the migration” (0037-0038,0060); and 


As to Claim 12, 20, wherein identifying one or more first accounts at the source environment having the set of access permissions configured for the share on the server comprises( 0032 – Chiu teaches users creating access rights, access rights i.e permissions or rules in collaborative environment); identifying the set of access permissions to the share configured at the source environment for the one or more first accounts (0044, fig 2 – Chiu teaches each user associate with access permissions creating each users accounts), and wherein migrating the set of access permissions to the content management system comprises (0025, 0032, 0080-0081)..
 	 On the other hand, Herbach disclosed “mapping the set of access permissions at the source environment to a second set of access permissions available at the content management system” (fig 5-6, 0016, access control list   or ACL mapping of target users permissions for assigning accounts for example individual users (0016)

Conclusion
The prior art made of record
				a.  	US Patent No. 		2014/0379648
				b.  	US Patent No.		2008/0097998
	
						
       
 	

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154